DETAILED ACTION
This communication is responsive to the application filed on 2/23/2021.  Claims 1-2 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner suggests amending the claims to indicate aspects of decoding using either a low latency decoding (instruction decoder simple) or normal latency decoding (instruction decoder complex) as discussed in paragraph [0054] and Fig. 3 of disclosure.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuka, USPAT No. 4,975,839.
	The examiner notes that the independent claim is rejected under two interpretations of the primary reference Nakatsuka. The first interpretation under 102(a)(1) and a second under 103, as shown below.  The claims are rejected under two interpretations in view of the claimed limitation stating “a specific instruction”; wherein the 102(a)(1) interpretation interprets a specific instruction as any instruction belonging or relating uniquely to a particular subject, while the 103 interpretation interprets that the “specific instruction” is a specific instruction based on an instruction opcode as discussed with regard to dependent claim 2.  

	In regards to claim 1, Nakatsuka teaches “An arithmetic processing apparatus” (see abstract and Column 1, lines 60-67:  wherein a microprocessor (arithmetic processing apparatus) is disclosed) “comprising: a first decoder that processes instructions in a single cycle” (Column 3, lines 15-25 and Column 4, lines 10-16:  wherein high-speed decoder (element 101) decodes instructions in a single cycle)
 “a second decoder that processes instructions in a plurality of cycles” (Column 3, lines 15-25 and Column 4, lines 10-16:  wherein low-speed decoder (element 102) decodes instructions in three cycles) “and a determination circuit that causes the first decoder to process an instruction to be processed when the instruction to be processed is a specific instruction and there is no previous instruction being processed” (Column 2, lines 3-11, Column 3, lines 29-65 and Column 4, lines 42-46:  wherein a determination circuit (combination of elements 124-128) causes the high-speed decoder to decode an instruction to be processed when the instruction to be processed is an instruction having a small (or requires zero) number of address computation cycles  and there is no previous instruction being processed by the first decoder.  Wherein the first decoder decodes instructions sequentially, one per cycle, therefore the specific instruction (i.e. instruction not requiring address computation) would not be decoded by the first decoder until a previous instruction being decoded by the first decoder was finished processing                    (see Column 1, lines 60-67 and Column 2, lines 1-2 for further clarity and discussion of selecting instructions for a high-speed decoder based on address computation of an instruction)) “and causes the second decoder to process the instruction to be processed when the instruction to be processed is not the specific instruction or there is a previous instruction being processed.” (Column 2, lines 3-11, Column 3, lines 29-65 and Column 4, lines 28-41:  wherein a determination circuit (combination of elements 124-128) causes the low-speed decoder to decode the instruction to be processed when the instruction to be processed is not the instruction having a small (or requires zero) number of address computation cycles (i.e. the instruction is an instruction requiring a large number of address computation cycles) (see Column 1, lines 60-67 and Column 2, lines 1-2 for further clarity and discussion of selecting instructions for a low-speed decoder based on address computation of an instruction))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka, and further in view of Lin, USPAT No. 5,881,279.

	In regards to claim 1, Nakatsuka teaches “An arithmetic processing apparatus” (see abstract and Column 1, lines 60-67:  wherein a microprocessor (arithmetic processing apparatus) is disclosed) “comprising: a first decoder that processes instructions in a single cycle” (Column 3, lines 15-25 and Column 4, lines 10-16:  wherein high-speed decoder (element 101) decodes instructions in a single cycle) “a second decoder that processes instructions in a plurality of cycles” (Column 3, lines 15-25 and Column 4, lines 10-16:  wherein low-speed decoder (element 102) decodes instructions in three cycles) “and a determination circuit that causes the first decoder to process an instruction to be processed when there is no previous instruction being processed” (Column 2, lines 3-11, Column 3, lines 29-65 and Column 4, lines 42-46:  wherein a determination circuit (combination of elements 124-128) causes the high-speed decoder to decode an instruction to be processed when there is no previous instruction being processed by the high-speed decoder (element 101).  Wherein the high-speed decoder decodes instructions sequentially, one per cycle, therefore the specific instruction (i.e. instruction not requiring address computation) would not be decoded by the first decoder until a previous instruction being decoded by the first decoder was finished processing (see Column 1, lines 60-67 and Column 2, lines 1-2 for further clarity and discussion of selecting instructions for a high-speed decoder based on address computation of an instruction)) “and causes the second decoder to process the instruction to be processed” (Column 2, lines 3-11, Column 3, lines 29-65 and Column 4, lines 28-41:  wherein a determination circuit (combination of elements 124-128) causes the low-speed decoder (element 102) to decode the instruction to be processed (see Column 1, lines 60-67 and Column 2, lines 1-2 for further clarity and discussion of selecting instructions for a low-speed decoder based on address computation of an instruction))
	Nakatsuka discloses “a determination circuit that causes the first decoder to process an instruction to be processed when the instruction to be processed is a specific instruction” nor “causes the second decoder to process the instruction to be processed when the instruction to be processed is not the specific instruction or there is a previous instruction being processed.” Nakatsuka discloses circuitry to cause a first or second decoder to process instructions based on latency of instructions.  However, Nakatsuka does not disclose processing instructions using a first or second decoder based on a specific instruction (i.e. based on instruction opcode).
	Lin discloses a determination circuit that causes the first decoder to process an instruction to be processed when the instruction to be processed is a specific instruction (Column 2, lines 64-67, Column 3, lines 1-8 and 44-67:  wherein instruction steering logic (element 110) causes a single-cycle decoder to decode an instruction to be processed when the instruction to be processed is an instruction that can be decoded into a single-cycle RISC micro-operation) “causes the second decoder to process the instruction to be processed when the instruction to be processed is not the specific instruction or there is a previous instruction being processed.” (Column 2, lines 64-67, Column 3, lines 1-8 and 44-67:  wherein instruction steering logic (element 110) causes a fully functional decoder to decode an instruction to be processed when the instruction to be processed is not an instruction that can be decoded into a single-cycle RISC micro-operation) The combination would have a microprocessor as taught in Nakatsuka that includes a high-speed and low-speed decoder that are used to decode instructions based on a determination circuit determining when an instruction is a single-cycle instruction that requires less processing cycles (i.e. high-speed instruction) as taught in Lin.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microprocessor of Nakatsuka to determine which decoder to use for decoding an instruction based on the specific type of instruction as taught in Lin.  It would have been obvious to one of ordinary skill in the art because one of ordinary skill in the art would see that Nakatsuka includes high-speed and low-speed decoders that are used based on a latency associated with an instruction.  While, one of ordinary skill in the art would see that Lin discloses using a decoder that decodes single-cycle instructions or a decoder that decodes all other instructions, wherein single-cycle instructions are specific instructions with shorter latencies.  Therefore, it would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (using one of two decoders based on determining whether a specific instruction is a single-cycle instruction (low-latency instruction) or not) for another (using one of two decoders based on latency of instructions) (MPEP 2143, Example B).

	In regards to claim 2, the overall combination of Nakatsuka and Lin teaches “The arithmetic processing apparatus according to claim 1” (see rejection of claim 1 above) “wherein the determination circuit determines the specific instruction based on an inputted instruction opcode.” (Lin:  Column 3, lines 44-67 and Column 4, lines 1-6:  wherein the instruction steering logic (element 110) determines the specific instruction based on an inputted instruction opcode being used by steering PLA (element 200) to partially decoder the instruction. For example, PLA (element 200) includes a specific row for single cycle opcodes and it would use that row to determine if the incoming instruction opcode could be decoded using that row or not (See Figs.1-2: wherein instructions are input into instruction steering logic (element 110) from instruction buffer))

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carbine, USPAT No. 5,630,083 for teaching a plurality of decoders, wherein it is determined if an instruction is decodable in one cycle 
Wiencke, PGPUB No. 2016/0147538 for teaching a decoder that can decode RISC and CISC instructions and a decoder that can only decode RISC instructions

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183